Title: To George Washington from Brigadier General Thomas Nelson, Jr., 9 March 1779
From: Nelson, Thomas Jr.
To: Washington, George


My Dear sir
Philada March 9th 1779
Shall I get the favor of you to deliver the inclos’d Letter to Mrs Washington? I brought it with me from Virginia, and should have sent it sooner, but by mistake it has been for some time mislaid. Notwithstanding my utmost endeavours, it has not been in my power, to procure for you, such Horses as I would wish you to have. Several have been offerd that I did not approve of, & others, that I would gladly have taken, could not be purchas’d. at Fredericksburg I heard of three; and my friends Fitzhugh & Spotswood undertook to get them for me. There are so many Horses, indeed almost all that would make any figure, as parade Horses kept Stallions, and they will not answer for a Camp that it is very difficult to meet with a fine gelding. If I cannot succeed otherwise I will purchase them, and they must undergo transmutation. My Compts to your good Lady and believe me when I assure you that I am Your friend & Hbe Sert
Thos Nelson Jr